                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-241-RJC-DCK

 COMPASS BANK,                                         )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )          ORDER
                                                       )
 NYBORG INTEGRATED LOGISTICS, INC.                     )
 and JAMES NYBORG,                                     )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Ramona F. Ortega, concerning Shane G. Ramsey

on July 17, 2019. Shane G. Ramsey seeks to appear as counsel pro hac vice for Plaintiff Compass

Bank. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Shane G. Ramsey

is hereby admitted pro hac vice to represent Plaintiff Compass Bank.

         SO ORDERED.

                                          Signed: July 17, 2019
